CANYON GOLD CORP. 7810 Marchwood Place Vancouver BC, Canada, V5S 4A6 November 1, 2012 VIA EDGAR Securities and Exchange Commission Division of Corporation Finance Attention:John Reynolds, Assistant Director treet N.E. Washington, D.C. 20549-7010 Re Canyon Gold Corp. Registration Statement on Form S-1 File No. 333-177903 Ladies and Gentlemen: Pursuant to Rule 461 of the General Rules and Regulations under the Securities Act of 1933, as amended (the “Act”), Canyon Gold Corp. (the “Company”) hereby requests that the effective date of the above-captioned Registration Statement be accelerated so that the Registration Statement may become effective at 4:00 p.m. Eastern Time, on Monday, November 5, 2012, or as soon thereafter as practicable.The Company hereby confirms that it is aware of its obligations under the Act. In connection herewith, the Company hereby acknowledges that: ● should the Securities and Exchange Commission (the "Commission") or the Commission Staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; ● the action of the Commission or the Staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and ● the Company may not assert Staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Please contact Leonard E. Neilson, special counsel to the Company, at (801) 733-0800 or e-mail at LNeilsonLaw@aol.com as soon as the Registration Statement has been declared effective, or if you have any other questions or concerns regarding this matter.Also copy Delbert G Blewett at del.b32@gmail.com. Sincerely, CANYON GOLD CORP. By:/s/Delbert G. Blewett Delbert G. Blewett President and Director
